Citation Nr: 0510238	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968 
and from October 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is manifested by depression with anger 
management issues, sleep disturbance, irritability, and 
social isolation, flattened affect, and impaired memory.  The 
veteran experiences conflicts with co-workers and other work-
related issues associated with PTSD symptoms.  The veteran's 
social contacts are very limited.

3.  There is no evidence of obsessional rituals that 
interfere with routine activities, thought disorder, impaired 
cognition, hallucinations or delusions, near-continuous panic 
or depression, spatial disorientation, or neglect of personal 
appearance and hygiene.  There is no evidence of 
hospitalization related to PTSD.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2003 rating decision, a June 2003 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in July 2003 and December 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in March 2003 and July 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also informed of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in March 2003 
and July 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2004).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).

Ratings are assigned according to the manifestation of 
particular symptoms.  The general rating formula provides as 
follows: a 10 percent disability rating is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.
 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2004).

Factual Background

The veteran originally denied his claim for service 
connection for PTSD by means of an April 1999 rating 
decision.  The RO held that the veteran's claim was not well 
grounded.  The veteran presented a notice of disagreement but 
never perfected his appeal.  Notwithstanding, in February 
2003 the veteran reopened his claim for service connection 
for PTSD.  In April 2003, the RO revisited the matter, under 
the requirements of the VCAA, and granted service connected 
for PTSD.  A 30 percent disability rating was assigned.  The 
veteran presented a timely notice of disagreement with 
disability rating and perfected his appeal in June 2003.

The veteran's VA treatment records reveal therapy for his 
PTSD.  In March 2003, the veteran related symptoms that 
included depression, thoughts of suicide, difficulty 
sleeping, flashbacks, and inability to manage a working 
relationship.  The veteran was also assigned a GAF of 53.   
The veteran was alert and oriented in all three spheres, in 
good contact with routine aspects of reality and showed no 
signs or symptoms of psychosis.  Mood appeared to be angry at 
times and his affect was responsive, well modulated and 
broad-based.  Memory and intellect appeared to be intact and 
of average capacity.  There did not appear to be any major 
impediments in insight or judgment.

The veteran reported for an April 2003 VA initial evaluation 
for PTSD examination.  The veteran reported that he has 
periods of agitation, frustration and sadness, and at times 
cries about some of his memories.  He stated that he thinks 
about the war on a relatively frequent basis and he has 
trouble falling and staying asleep.  Two or three times a 
week he experiences nightmares and awakes in a cold sweat.  
He has always had a problem with his temper, with 
irritability, short fuse and impatience.  His temper problem 
has cost him several jobs and resulted in difficulty in 
maintaining relationships because of his social distance, 
isolativeness and tendency to be emotionally unexpressive.  
Upon psychological testing the veteran scored a 19 on the 
BDI, which indicated moderate depression and he scored a 120, 
which was above the cutoff for PTSD veterans.  Mental status 
examination revealed that the veteran was alert, oriented in 
all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  The 
veteran spoke in normal tones, rhythm and rate; his 
conversation was relevant, coherent, goal-directed and 
organized.  The veteran did not appear to be in any acute 
distress, either in terms of manifest anxiety nor obvious 
clinical depression.  His affect was sluggish and under-
responsive, perhaps even blunted.  The veteran was distant, 
socially isolative and very short fused in terms of his 
stress, frustration, tolerance and patience.  Memory and 
intellect appeared to be intact and of above average 
capacity.  There were no major impediments in insight or 
judgment noted with regard to normal everyday affairs.  The 
examiner's diagnostic impressions included PTSD, chronic, 
mild to moderate intensity, with difficulty with employment 
and interpersonal relationships.  The examiner assigned a GAF 
of 65.  

VA treatment record reveals that the veteran's medication 
dosage has been increased.  According to a May 2003 notation 
the veteran's dosage was adjusted from 50 mg. to 100 mg.  
However, the Board notes that the veteran's dosage was not 
increased due to additional symptomatology it was merely an 
adjustment from his initiation to Zoloft, which was initiated 
at 50mg. according to height and weight. 

September 2003 the veteran did not endorse suicidal or 
homicidal ideation.  The veteran reported that he was upset 
because he  "kept his cool" during his C&P examination and 
that this did not go in his favor.  The veteran reported a 
long history of anger control problems.  He has survivor 
guilt and thinks of Vietnam, daily.  He sleeps about four 
hours a night.  His mood is depressed most of the time and he 
tends to avoid social interaction.  He does not have over 
hallucinations or delusions.  The veteran's PTSD was assessed 
as moderate and a last GAF score from June 2003 was indicated 
as 60.

A February 2004 telepsychiatry note indicated that the 
veteran often feels nervous, interest level was fair and mood 
was euthymic.  The veteran has just been released from 
incarceration due to a parole violation and subsequent 
positive test for cocaine.  His PTSD was assessed as 
moderated and a last GAF score from September 2003 was 
indicated as 58.

July 2004 VA therapy notes states that the veteran does not 
endorse suicidal or homicidal ideation.  The veteran did not 
feel that he was able to work and he kept more to himself 
because of his anger around other people.  His combination of 
sertraline 200mg daily and quetiapine 100mg at night was 
alleviating some of his irritability.  His PTSD was assessed 
as moderate.   The last GAF score from March 2004 was noted 
as 60.  

The veteran has also submitted a June 2003 statement from his 
LCSW.  He veteran's treating LCSW related that the veteran 
was distrustful of treatment and of the VA in general.  The 
jobs that the veteran is most successful with are the ones 
where he works by himself and that he has been unable to 
maintain long-term relationships with women.  Anxiety 
disrupts the veteran's digestive systems and he experiences 
these attacks every two or three days.  Additionally, he 
experiences regular bouts of depression, where he fights 
suicidal thoughts.  The veteran isolates himself in his house 
all day because he fears he will lose control of his temper.  
The LCSW categorized the veteran's symptoms as severe.

The veteran reported for a March 2004 Board Hearing.  The 
veteran related that, although he was an outstanding worker, 
he was fired from his job because he was too volatile.  The 
veteran stated that he seldom leaves the house.  He goes to 
counseling once a week and takes medication every night.  The 
veteran also stated that he was not forthright with the VA 
examiner because it was recommended to him that he not show 
his anger during the VA examination.

The veteran was scheduled for an additional VA examination in 
August 2004.  The veteran was unemployed at that time and 
lived alone.  Since service the veteran related that he had 
been in over 30 jobs and that although he was an excellent 
employee, his irritability caused him to have arguments.  The 
veteran has been married four times to three different women.  
He was last married in February 2001 and separated since 
2002.  He has a girlfriend and reported that he "beats her 
daily" by smacking her in the face or karate-kicking her.  
The examiner noted that there was no indication in the 
treatment notes of this violence.  The veteran remains good 
friends with his first; however, he reported  having no other 
friends and engaging in no social activities.  Additionally, 
he rarely leaves home.  The veteran's reported subjective 
complaints were irritability and anger over "things that 
don't make sense."  His irritability has gotten worse in the 
past year so he does not work.  Additionally, he has only had 
three or four hours sleep a night in the past five years but 
that he actually sleeps too much now on medication.  The 
veteran reported having nightmares of his experiences two to 
three times a week that causes him to awaken in a cold sweat.  
He denied daytime intrusive thoughts or flashbacks.  He does 
continued to maintain an active interest in sports and did 
not show a pervasive loss of interest or pleasure in all or 
almost all activities.  He did not endorse numbing symptoms 
and in fact has intense feelings of anger.  He stated that he 
loved his wives but had difficulty really trusting anyone.  
He denied inability to recall details of his stressful 
experiences.  He sleeps eight to ten hours a night on his 
current medication.  He reported pervasive irritability and 
angry outbursts that has caused problems with his job and in 
relationships.  He denied hypervigilance symptoms but said 
vaguely that he doesn't trust anyone completely.  He reported 
an enhanced startle response, which before used to cause him 
to dive to the ground but not only cause him to jump.  The 
veteran scored  a 27 on the BDI, suggesting a moderate level 
of depressive symptoms.  On the SCL he endorsed some distress 
on only 38 out of 90 symptoms, reporting mostly mild to 
moderate distress with most distress on symptoms of physical 
tension and irritability.  He scored a 134 on MSC, which 
falls above the cutoff for a diagnosis of PTSD.  The mental 
status examination revealed that the veteran was alert and 
oriented in all spheres; attentive and able to maintain focus 
easily; intact memory and intellect; and speech was fluent 
and of normal rate and volume.  As the veteran talked about 
his irritability and anger his speech quickened and he raised 
his voice.  No impairments in thought process or 
communication were observed; thought process was clear, 
coherent, and goal directed without irrelevant or illogical 
speech.  The veteran reported that as "I'm just coming off a 
depressed period so I feel better" and affect was a bit 
irritable but relevant to content and responsive.  There was 
no evidence of affective flattening or blunting.  The veteran 
reported sleeping an excess of eight to ten hours a night.  
His appetite was good; energy level was fair, and he 
attributed this to his current medication.  He reported 
felling depressed for up to two weeks, about twice a year.  
He denied obsessive thoughts or rituals and symptoms 
consistent with mania, panic or generalized anxiety disorder.  
He reported some past episodes of panic attacks, but stated 
that these did not currently bother him.  He denied suicidal 
ideation and homicidal ideation, but had a history of being 
aggressive when he becomes very angry and reported hitting 
his girlfriend on a regular basis.  No delusions or 
hallucinations were reported or elicited.  Overall judgment 
seemed fair.  The examiner's diagnosis was PTSD, chronic 
moderate, and he assigned a GAF score of 60.  The examiner 
summarized that the veteran was reporting an increase in 
irritability since his last examination.  However, he was 
also reporting a decrease in daytime intrusive thoughts and 
difficulties with sleep, indicating some symptom improvement 
and the potential for continued improvement.  

In September 2004 the veteran related that his mood was 
"more down."  He was only sleeping two to three hours a 
night and was having more thoughts of Vietnam.  His lower 
mood seemed to be related to poor sleep and anxiety.  The 
veteran had little energy and lacked the initiative to 
accomplish much during the day.  His PTSD was assessed as 
moderate and a last GAF score was stated as 53 from August 
2004.  

Analysis

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected PTSD, under Diagnostic Code 9411.  
In this case, the Board finds that the veteran's overall 
disability picture from PTSD more closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  That is, 
the evidence reflects reports of depression, a problems with 
temper control, nightmares and sleep disturbance, 
irritability, and social isolation.  The most recent 
examination, performed in August 2004, is significant for 
depressed mood and irritability. With respect to employment, 
the veteran was unemployed and described conflicts with co-
workers and other work-related issues associated with PTSD 
symptoms, specifically anger management.  Additionally, the 
Board notes that VA treatment records have consistently 
described the veteran's PTSD as moderate and assessed his GAF 
score between 53 to 60.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a 50 
percent disability rating for PTSD.  38 C.F.R. § 4.3.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 50 percent.  38 
C.F.R. § 4.3.  Specifically, there is no evidence of 
obsessional rituals that interfere with routine activities, 
thought disorder, impaired cognition, hallucinations or 
delusions, near-continuous panic, spatial disorientation, or 
neglect of personal appearance and hygiene.  Moreover, the 
Board finds it significant that the veteran's GAF scores have 
consistently been in the range of 53 to 60 and his PTSD has 
constantly been described as moderate.   The Board 
acknowledges that the veteran has serious social impairment, 
with self-inflicted restricted social contact.  However, 
there is otherwise insufficient evidence of PTSD 
symptomatology of the required severity to establish a 
disability evaluation greater than 50 percent.  38 C.F.R. § 
4.7.  See 38 C.F.R. § 4.126(b).


ORDER

A rating of 50 percent for PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


